COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Dov K. Avni v. Dosohs I, Ltd.

Appellate case number:   01-15-00459-CV

Trial court case number: 2012-07323

Trial court:             157th District Court of Harris County

        The Court has determined a relevant document is missing from the clerk’s record.
Dosoh’s Second Traditional and “No Evidence” Motion for Summary Judgment is not included
in the clerk’s record.
       The Harris County District Clerk is directed to prepare a supplemental clerk’s record
containing Dosoh’s Second Traditional and “No Evidence” Motion for Summary Judgment, filed
on or about August 14, 2014. The supplemental clerk’s record shall be filed in this Court within
10 days of the date of this order.
       It is so ORDERED.

Judge’s signature: _/s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: April 7, 2016